Citation Nr: 0519601	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-08 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Propriety of the reduction of education benefits under 
Chapter 30, Title 38, United States Code (the Montgomery GI 
Bill).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1988 to May 1992.  
He also had several periods of National Guard service, 
including Active Guard/Reserve (AGR) service from December 
1996 to December 2004.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO) which reduced the veteran's 
Montgomery GI Bill benefits to the servicemember rate.

The veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) at the RO in February 2005.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  The veteran submitted additional 
evidence directly to the Board at the hearing.  He has waived 
review of this evidence by the RO.  See 38 C.F.R. § 20.1304 
(2004).

Issue not on appeal

Review of the claims file reveals that the veteran is seeking 
a waiver of the overpayment created by the retroactive 
reduction of his Montgomery GI benefits to the servicemember 
rate.  Indeed, it does not appear that the veteran has 
seriously contended that he is actually entitled to higher 
payments under the Montgomery GI Bill.  Rather, he seems to 
be primarily contending that he is entitled to a waiver of 
the overpayment because such was the result of error on the 
part of his educational institution in certifying the nature 
of his service with VA.  

While the veteran did request a waiver of the overpayment in 
March 2003, this was denied by the Committee on Waivers and 
Compromises in May 2003.  The veteran did not file a notice 
of disagreement with that decision, and that matter is 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  

In short, the issue which was adjudicated by the RO and 
certified as being on appeal is the propriety of the 
reduction in benefits, not the waiver of overpayment.  The 
Board therefore does not have jurisdiction over the waiver of 
overpayment issue.  
If the veteran wishes to reopen his claim for a waiver of 
overpayment, he or his representative should contact the RO.


FINDING OF FACT

The veteran performed full-time AGR service with the Florida 
National Guard from December 1996 to December 2004.  


CONCLUSION OF LAW

The reduction of education benefits under the Montgomery GI 
Bill to the servicemember rate was proper.  38 U.S.C.A. 
§§ 3015, 3032 (West 2002); 38 C.F.R. §§ 21.7135(q), 
21.7136(e) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has appealed the reduction in his Montgomery GI 
Bill benefits to the servicemember rate.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.



The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See generally the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veterans Claims (the 
Court) has held, however, that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Manning v. Principi, 16 Vet. App. 
534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(2001).  As will be explained in greater detail below, 
because the law and not the evidence is dispositive in the 
instant case, additional factual development would have no 
bearing on the ultimate outcome.  Accordingly, VCAA can have 
no effect on this appeal.  See DelaCruz, supra; see also 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim"]. 

The Board hastens to add, however, that the veteran engaged 
the services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and presented testimony before the undersigned VLJ at 
the RO in February 2005.  See 38 C.F.R. § 3.103 (2004).  
Neither the veteran nor his representative have submitted or 
identified any additional evidence which would have a bearing 
on this case.

Pertinent Law and Regulations

Montgomery GI Bill - servicemember rates

The pertinent parts of 38 C.F.R. § 21.7136 regarding rates of 
payment for basic educational assistance provides as follows:

(e) Less than one-half-time training and rates for 
servicemembers.  Except as provided in paragraph (g) or 
(h) of this section, the monthly rate for a veteran who 
is pursuing a course on a less than one-half-time basis 
or the monthly rate for a servicemember who is pursuing 
a program of education is the lesser of:

(1) The monthly rate stated in either paragraph (b) or 
(c) of this section (as determined by the veteran's or 
servicemember's initial obligated period of active duty) 
plus any additional amounts that may be due under 
paragraph (d) or (e) of this section, or

(2) The monthly rate of the cost of the course.

(3) For individuals pursuing cooperative training, it 
may not exceed $320 per month.

See 38 C.F.R. § 21.7136(e) (2004) [emphasis added].

38 C.F.R. § 21.7135(q) also provides that if "a veteran 
reenters on active duty, the effective date of reduction of 
his or her award of educational assistance shall be the day 
before the veteran's entrance on active duty.  (This 
reduction does not apply to brief periods of active duty for 
training if the educational institution permits absence for 
active duty for training without considering the veteran's 
pursuit of a program of education to be interrupted)."

Factual Background

The veteran attended courses at Lake City Community College 
for various periods beginning in May 2000.  For multiple 
periods of enrollment, the college certified to VA that the 
veteran was not on active duty status, and he was thus paid 
at the rate for non-servicemembers.  In January 2002, 
however, the veteran notified VA in writing that he was on 
active (full-time) duty status with the Florida National 
Guard.  The RO subsequently reduced his educational benefits 
to the servicemember rate (i.e. covering only tuition and 
fees) retroactive to May 2000, thus creating an overpayment.  
Evidence submitted to the RO following this action indicates 
that the veteran was on AGR duty from December 1996 to 
December 2004.

Analysis

The evidence of record clearly indicates that the veteran was 
on active duty while attending classes at Lake City Community 
College.  The veteran does not contend otherwise and has in 
fact presented testimony confirming his active duty status 
during this period.  He has also submitted various documents 
from the Florida National Guard Adjutant General's Office 
confirming that was on active duty from December 1996 to 
December 2004.  Accordingly, under the regulations, he is 
only entitled to Montgomery GI Bill benefits at the 
servicemember rate.  (the lesser of the rate found in 
38 C.F.R. § 31.7136(b) or the cost of tuition and fees).  
See 38 C.F.R. § 21.7135(q), 21.7136(b),(e) (2004).  As the 
veteran was on active duty while taking courses, the RO 
properly reduced his Montgomery GI Bill benefits to the 
servicemember rate.  Because of the absence of legal merit or 
lack of entitlement under the law, the claim must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

The Board again notes that the veteran's contentions have 
centered on a waiver of overpayment of the debt created by 
the reduction in his educational benefits.  As discussed in 
the Introduction, the issue of waiver of overpayment is not 
currently before the Board.  If the veteran wishes to reopen 
his previously-denied waiver claim, either he or his 
representative should contact the RO.




ORDER

The reduction of education benefits under Chapter 30, Title 
38, United States Code to the servicemember rate was proper; 
the appeal is therefore denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


